Exhibit 10.3

 

FORM OF

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, made as of the         day of                    , 2011 (the
“Grant Date”), between Cloud Peak Energy Inc., a Delaware corporation (the
“Company”), and                      (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (the “Plan”) in order to provide an additional incentive to
certain employees and directors of the Company and its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Restricted Stock to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock.

 

1.1.          The Company hereby grants to the Grantee, and the Grantee hereby
accepts from the Company,                            Shares of Restricted Stock
subject to, and in accordance with, the terms and conditions set forth in this
Agreement.

 

1.2.          This Agreement shall be construed in accordance with and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference); and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

2.                                       Rights of Grantee.

 

The Grantee shall be entitled, at all times on and after the Grant Date, to
exercise the right to vote the Shares of Restricted Stock but shall not be
entitled to receive any dividends or other distributions paid or made with
respect thereto until the Restrictions (as defined below) lapse pursuant to
Sections 3, 5 or 6 hereof.  Upon the Vesting Date (as defined below) or such
earlier date upon which the Shares of Restricted Stock become vested pursuant to
Sections 5 or 6 hereof or the Plan, the Grantee shall be entitled to any
dividends that may have accrued to the Grantee’s Shares of Restricted Stock,
which dividends shall be paid in additional Shares of Company stock.  Prior to
the Vesting Date or such earlier date upon which the Shares of Restricted Stock
become vested pursuant to Sections 5 or 6 hereof or the Plan, the Grantee shall
not be entitled to sell, transfer, pledge, hypothecate, assign or otherwise
dispose of the Shares of Restricted Stock (collectively, the “Transfer
Restrictions”) and the Shares of Restricted Stock shall be subject to forfeiture
in accordance with Section 5 hereof (the “Forfeiture Restrictions” and
collectively, with the Transfer Restrictions, the “Restrictions”).

 

--------------------------------------------------------------------------------


 

3.                                       Vesting and Lapse of Restrictions.

 

Subject to Sections 5 and 6 hereof, provided that the Grantee continues to serve
as an employee of the Company or any of its Subsidiaries, the Restrictions on
the Shares of Restricted Stock shall lapse and the Restricted Stock granted
hereunder shall fully vest on the third anniversary of the Grant Date (such
date, the “Vesting Date”).

 

4.                                       Escrow and Delivery of Certificates.

 

4.1.          Certificates representing the Shares of Restricted Stock shall be
issued and held by the Company in escrow and shall remain in the custody of the
Company until their delivery to the Grantee or his or her estate as set forth in
Section 4.2 hereof, subject to the Grantee’s delivery of the appropriate blank
stock powers and any documents which the Company in its discretion may require
as a condition to the issuance of Shares and the delivery of Shares to the
Grantee or his or her estate.

 

4.2.          Certificates representing those Shares of Restricted Stock in
respect of which the Restrictions have lapsed pursuant to Section 3, 5 or 6
hereof shall be delivered to the Grantee as soon as practicable following the
applicable date on which such Restrictions lapse.

 

4.3.          The Grantee may receive, hold, sell or otherwise dispose of those
Shares represented by Certificates delivered to him or her pursuant to
Section 4.2  hereof free and clear of the Restrictions, but subject to
compliance with all federal, state and other similar securities laws and the
Company’s insider trading policies.

 

4.4.          Each Certificate will bear a legend in substantially the following
form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF A RESTRICTED STOCK AGREEMENT DATED AS OF [
]         , 2011, AS IT MAY BE AMENDED FROM TIME TO TIME.  PURSUANT TO SUCH
AGREEMENT, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS AND FORFEITURE RESTRICTIONS, AND ANY TRANSFEREE OF THESE
SECURITIES TAKES SUBJECT TO SUCH TRANSFER RESTRICTIONS AND FORFEITURE
RESTRICTIONS.  COPIES OF THE RESTRICTED STOCK AGREEMENT ARE ON FILE WITH THE
COMPANY.

 

5.                                       Effect of Certain Terminations of
Employment.

 

5.1.          Termination—Generally.  Except in the case of a termination
described in Sections 5.2 or 6 hereof, in the event the Grantee’s employment
with the Company or any of its Subsidiaries is terminated on or after the Grant
Date and prior to the third anniversary of the Grant Date those Shares of
Restricted Stock on which the Restrictions have not yet lapsed shall immediately
be forfeited to the Company in their entirety without payment of consideration
therefor to the Grantee.

 

2

--------------------------------------------------------------------------------


 

5.2.          Qualifying Terminations.  If the Grantee’s employment with the
Company or any of its Subsidiaries is terminated for any of the reasons set
forth below (and subject to Section 6 hereof), in each case if such termination
occurs prior to the Vesting Date, a Pro Rata Portion (as defined below) of the
Shares of Restricted Stock shall vest, and the Restrictions on such Restricted
Stock shall lapse, as of the date of such termination and the remaining Shares
of Restricted Stock on which the Transfer Restrictions have not yet lapsed shall
immediately be forfeited to the Company in their entirety without payment of
consideration therefor to the Grantee.  The “Pro Rata Portion” shall mean the
total number of Shares of Restricted Stock granted multiplied by a fraction, the
numerator of which is the number of days between (A) the Grant Date and (B) the
date of the Grantee’s termination of employment, and the denominator of which is
1,095.

 

5.2.1        death

 

5.2.2        Disability (as defined in the Plan)

 

5.2.2                        Redundancy (as defined below)

 

5.2.3                        Retirement (as defined below)

 

5.2.4        If the Grantee is not subject to an Employment Agreement,
termination for any other reason, other than a termination by the Company for
Cause (as defined in the Plan), if there are exceptional circumstances and the
Committee so decides prior to the date of the termination of the Grantee’s
employment.

 

5.2.5        If the Grantee is subject to an Employment Agreement, termination
by the Company for any reason other than for Cause as defined therein.

 

5.2.6        If the Grantee is subject to an Employment Agreement, termination
by the Grantee for Good Reason as defined therein.

 

5.3                                 Definitions.  For purposes of this
Agreement:

 

(a)  “Employment Agreement” means an effective, written employment agreement
between the Grantee and the Company.

 

(b)  “Redundancy” means the Company or any of its Subsidiaries, as applicable,
has ceased, or intends to cease, to carry on the business or particular business
function for the purposes of which the Grantee is or was employed by it, or has
ceased, or intends to cease, to carry on that business or particular business
function in the place where the Grantee is or was employed.

 

(c)  “Retirement” means retirement at or after age 65 or early retirement with
the prior written consent of the Company.

 

6.             Effect of a Termination Following a Change in Control.

 

If, within two (2) years of a Change in Control, the Grantee’s employment with
the

 

3

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries is terminated (i) by the Company or any of
its Subsidiaries without Cause (as defined in the Plan or, if applicable, an
Employment Agreement) or (ii) if the Grantee is subject to an Employment
Agreement, by the Grantee for Good Reason as defined therein, all outstanding
Shares of Restricted Stock which have not become vested in accordance with
Section 3 hereof shall vest, and the Restrictions on such Shares of Restricted
Stock shall lapse in their entirety as of the date of such termination.

 

7.                                       Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

8.                                       No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.

 

9.                                       Dodd-Frank Clawback Policies.

 

This Agreement is subject to any clawback policies the Company may adopt in
order to conform to the Dodd-Frank Act and resulting rules issued by the
Securities and Exchange Commission and that the Company determines should apply
to this Agreement. These clawback policies may subject the Grantee’s rights and
benefits under this Agreement to reduction, cancellation, forfeiture or
recoupment if certain specified events occur, including, but not limited to, an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations.

 

10.                                 Withholding of Taxes.

 

The Grantee shall pay to the Company, or the Company and the Grantee shall agree
on such other arrangements necessary for the Grantee to pay, the applicable
federal, state and local income taxes required by law to be withheld (the
“Withholding Taxes”), if any, upon the vesting and delivery of the Shares.  The
Company shall have the right to deduct from any distribution of cash to any
Grantee, an amount equal to the Withholding Taxes with respect to the Restricted
Stock.  In satisfaction of the obligation to pay Withholding Taxes to the
Company upon the lapse of Restrictions on any Shares of Restricted Stock, the
Grantee may make a written election which may be accepted or rejected in the
discretion of the Company, to have withheld a portion of the Shares of
Restricted Stock then deliverable to the Grantee having an aggregate Fair Market
Value as of the date such Restrictions lapse equal to the Withholding Taxes.

 

4

--------------------------------------------------------------------------------


 

11.                                 Signature in Counterpart.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument.

 

12.                                 Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

13.                                 Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

14.                                 Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

15.                                 Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators
and successors.

 

16.                                 Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided, however, that this dispute resolution provision shall not interfere
with Grantee’s rights to pursue and protect his or her legal rights in a court
of competent jurisdiction.

 

5

--------------------------------------------------------------------------------


 

17.                                 Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

CLOUD PEAK ENERGY INC.

GRANTEE

 

 

 

 

 

 

 

By:

Print Name:

Title:

 

 

7

--------------------------------------------------------------------------------